     Case: 3:19-cv-50156 Document #: 26 Filed: 10/15/20 Page 1 of 15 PageID #:1514




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                  WESTERN DIVISION

Joel A.,                                         )
                                                 )
        Plaintiff,                               )
                                                 )
v.                                               )       No. 19 CV 50156
                                                 )       Magistrate Judge Lisa A. Jensen
Andrew Marshall Saul,                            )
Commissioner of Social Security,                 )
                                                 )
        Defendant.                               )


                           MEMORANDUM OPINION AND ORDER 1

        This case has a long administrative history. In 2003, Plaintiff first applied for Social

Security benefits, alleging that he was disabled based on seizures caused by epilepsy, a learning

disorder, and other impairments. In 2005, an administrative law judge (“ALJ”) found that

Plaintiff’s seizures were frequent enough to satisfy Listings 11.02 and 11.03. Plaintiff received

benefits for many years. Then, in late 2013, the Agency determined that Plaintiff had medically

improved because his seizures were no longer frequent enough to meet the listings. This

determination triggered a new round of what turned out to be a lengthy administrative process

eventually leading to the most recent ALJ decision, issued in late 2018. A new ALJ found that

Plaintiff had the residual functional capacity (“RFC”) to do light work. In this appeal, Plaintiff’s

seizures have moved off-stage for the moment. Although Plaintiff still alleges that they are part

of the reason he cannot work, his arguments for a remand center on his psychological

impairments, specifically his concentration problem. Despite the already lengthy history of this

case, the Court finds that a remand is required.


1
 The parties have consented to the jurisdiction of a United States Magistrate Judge for all proceedings
pursuant to 28 U.S.C. § 636(c).
                                                     1
   Case: 3:19-cv-50156 Document #: 26 Filed: 10/15/20 Page 2 of 15 PageID #:1515




                                            BACKGROUND

          Plaintiff, now 53 years old, has suffered from seizures his entire life. According to a letter

his parents submitted in 2014, the first seizure occurred when he was only four months old. R.

412. His parents believe that the seizures were caused by brain damage, although they no longer

have any records from this time to provide a more detailed description. Id. Ever since the first

seizure, Plaintiff has been on medication and under the care of a neurologist. Id. Although

Plaintiff graduated from high school, he took special education classes and had problems paying

attention and staying organized. In his young adult years, Plaintiff worked in a series of jobs—

e.g., cashier, furniture store worker—but was not able to stay in any one job for a long period.

          After applying for benefits in 2003, Plaintiff was evaluated by a consultative psychologist

and a doctor. In January 2004, psychologist John Peggau conducted IQ tests and concluded that

Plaintiff had “[s]ome cognitive impairment secondary to epilepsy.” R. 490. In February 2004,

Dr. Stephen C. Geller interviewed and examined Plaintiff for an hour and diagnosed him with a

seizure disorder. Here is Dr. Geller’s conclusion:

          Summary. This 36 year old man has a near life-long history of epilepsy and a
          slightly strange affect, which is quite common with seizure patients. He has the
          barest hint of left-sided weakness; he really has full strength in all four extremities.
          Any limitations in intellectual functioning would require more specialized testing
          to discover.

R. 492.

          In 2005, as noted above, an ALJ found Plaintiff disabled under a listing analysis. Ex. 4A.

Because the ALJ found Plaintiff disabled based solely on the seizures, the ALJ did not further

evaluate Plaintiff’s other alleged impairments, which included a learning disorder, attention

deficit disorder, and degenerative back problems.




                                                     2
   Case: 3:19-cv-50156 Document #: 26 Filed: 10/15/20 Page 3 of 15 PageID #:1516




          After the Agency found that Plaintiff had medically improved, Plaintiff was re-evaluated.

Two State agency doctors, one in November 2013 and the other in August 2014, concluded that

Plaintiff was not disabled based on organic brain disorder. Exs. 8F, 12F. Neither doctor

examined Plaintiff, nor considered his depression, which was not yet in the medical records.

          In this same general timeframe, Plaintiff was treated for his seizures by Dr. Mohammed

S. Afzal, a neurologist. See Exs. 6F, 10F.

          In March 2015, Plaintiff was evaluated by clinical psychologist Glenn B. Gelman on

three separate days. Dr. Gelman administered ten tests and then issued a four-page report. Ex.

14F. His diagnosis was as follows:

          Provisional Diagnostic Impression: The available data are consistent with DSM-
          5 diagnosis of 296.32 Major Depressive Disorder, Moderate, Chronic. Antisocial,
          paranoia, are borderline traits are also evident.

R. 581.

          On August 21, 2018, the most recent administrative hearing was held. Plaintiff testified,

along with a vocational expert and a medical expert.

          On November 13, 2018, the ALJ issued his ruling. The Court will only discuss the

portions relevant to the analysis below. At Step Two, the ALJ found that Plaintiff did not have a

learning disorder or an organic mental disorder. Although Plaintiff does not directly challenge

this finding, he does challenge the ALJ’s rejection of Dr. Gelman’s March 2015 report, which

was discussed in this part of the decision. At Step Three, the ALJ analyzed the four paragraph B

criteria. Relevant here are the second and third criteria. The ALJ concluded that Plaintiff had

moderate limitations in both areas, explaining as follows:

          The next functional area is interacting with others. In this area, the claimant has
          moderate limitation. The claimant alleges difficulty getting along with his
          housemates and he reported a period of social isolation in 2017 and 2018 (23F).
          Giving the claimant every benefit, and in spite of the fact that he is consistently

                                                  3
   Case: 3:19-cv-50156 Document #: 26 Filed: 10/15/20 Page 4 of 15 PageID #:1517




       calm, cooperative, and in no apparent distress during his appointments, I find that
       the claimant’s history of depression could be expected to pose moderate limitations
       on his ability to interact with others.

       The third functional area is concentrating, persisting, or maintaining pace. In this
       area, the claimant has moderate limitations. The claimant reports sleep deficits
       (23F) and he alleges that his pain and depression interfere with his ability to persist
       with tasks (23F). Giving the claimant every benefit, and secondary to any
       medication side effects or sleep deficits, I find that the claimant would be
       moderately limited in his ability to concentrate, persist, or to maintain pace.

R. 21-22.

       In the RFC analysis, the ALJ set forth a long summary of Plaintiff’s medical history,

which included numerous visits to the emergency room. The ALJ then considered the medical

opinions, giving no weight to the opinions of the two State agency doctors, who found Plaintiff

had no severe mental impairments, because those opinions were rendered before Plaintiff’s

treatment for depression began. The ALJ reiterated the same basic points from the Paragraph B

analysis. Here is the relevant excerpt:

       I note that the claimant has since pursued substantial treatment for depression (23F).
       For these reasons, I have assessed moderate limitations in his ability to interact with
       and relate with others and to concentrate, persist, or to maintain pace or to adapt
       and manage himself. I find that these moderate limitations, as documented by the
       claimant’s therapist, would affect his ability to perform work that requires frequent
       communication or public contact. I also find that his history of moderate limitations
       in the ability to concentrate, persist, or to maintain pace secondary to his history of
       depression and any medication side effects would affect this ability to perform work
       that required more than end-of-day performance expectations. []

       For all the foregoing reasons, I find that . . . his history of depression requires that
       he perform work that involves no more than simple decisionmaking, end of day
       performance expectations, and no frequent communication or public contact.

R. 32-33.

                                   STANDARD OF REVIEW

       A reviewing court may enter judgment “affirming, modifying, or reversing the decision

of the [Commissioner], with or without remanding the cause for a rehearing.” 42 U.S.C.

                                                  4
   Case: 3:19-cv-50156 Document #: 26 Filed: 10/15/20 Page 5 of 15 PageID #:1518




§ 405(g). If supported by substantial evidence, the Commissioner’s factual findings are

conclusive. Id. Substantial evidence consists of “such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154

(2019). Accordingly, the reviewing court is not to “reweigh evidence, resolve conflicts, decide

questions of credibility, or substitute [its] judgment for that of the Commissioner.” Burmester v.

Berryhill, 920 F.3d 507, 510 (7th Cir. 2019).

       However, the Seventh Circuit has emphasized that review is not merely a rubber stamp.

Scott v. Barnhart, 297 F.3d 589, 593 (7th Cir. 2002) (a “mere scintilla” is not substantial

evidence). A reviewing court must conduct a critical review of the evidence before affirming the

Commissioner’s decision. Eichstadt v. Astrue, 534 F.3d 663, 665 (7th Cir. 2008). Even when

adequate record evidence exists to support the Commissioner’s decision, the decision will not be

affirmed if the Commissioner does not build an accurate and logical bridge from the evidence to

the conclusion. Berger v. Astrue, 516 F.3d 539, 544 (7th Cir. 2008). Moreover, federal courts

cannot build a logical bridge on behalf of the ALJ. See Mason v. Colvin, No. 13 C 2993, 2014

WL 5475480, at *5-7 (N.D. Ill. Oct. 29, 2014).

                                          DISCUSSION

       Although Plaintiff raises several arguments for a remand, the most clear-cut argument—

and thus the natural starting point for our analysis—is the assertion that the ALJ violated the

well-recognized rule that an ALJ who finds that a claimant has a moderate limitation in

concentration, persistence, and pace (hereinafter, “CPP”) must then “account for” or “translate”

this limitation when formulating the later RFC and when posing hypothetical questions to the

vocational expert. See, e.g., Winsted v. Berryhill, 923 F.3d 472, 476 (7th Cir. 2019) (“Again and

again, we have said that when an ALJ finds there are documented limitations of concentration,



                                                 5
   Case: 3:19-cv-50156 Document #: 26 Filed: 10/15/20 Page 6 of 15 PageID #:1519




persistence, and pace, the hypothetical question presented to the VE must account for these

limitations.”) (citing to six cases to justify the “again and again” assertion). As the Seventh

Circuit explained in O’Connor-Spinner v. Astrue, 627 F.3d 614 (7th Cir. 2010) and many

subsequent cases, “employing terms like ‘simple, repetitive tasks’ on their own will not

necessarily” address the individualized concentration problem at issue. Id. at 620. The Seventh

Circuit stated that this principle holds in “most cases,” thus allowing leeway for some limited

exceptions, as discussed below. Id. The larger concern is that a person might have the intellectual

capacity to do a particular task, but might lack the concentration to do it repeatedly “over the

course of a standard eight-hour work shift.” Crump v. Saul, 932 F.3d 567, 570 (7th Cir. 2019);

Sara G. v. Berryhill, 18-CV-50038, 2019 WL 2085133, *2 (N.D. Ill. May 13, 2019) (“If there’s

one lesson to be gleaned from the O’Connor-Spinner line of cases, it is that the simple nature of

a discrete job task has no direct connection to the ability to do that task repeatedly over long

stretches of time. In fact, if anything, the more routine the task, the harder it is to keep focused.”)

(emphasis in original).

       Plaintiff argues that the ALJ did not adhere to these principles. This Court agrees. The

ALJ included the following mental RFC limitations: “no more than simple decisionmaking, end

of day performance expectations and no frequent communication or public contact.” R. 23. This

phrase has three limitations, but the middle one (“end of day performance expectations”) is the

main one for the CPP issue. Essentially, as construed by the parties, this limitation means that

Plaintiff would not have to meet hourly quotas, just end-of-day quotas.

       Although the ALJ’s opinion is 23 pages, much longer than the average ALJ opinion, the

Court can only find a few short statements explaining why this limitation was chosen. The




                                                  6
   Case: 3:19-cv-50156 Document #: 26 Filed: 10/15/20 Page 7 of 15 PageID #:1520




clearest articulation of the ALJ’s reasoning is the following, which is part of the longer quotation

already set forth above:

       I also find that his history of moderate limitations in the ability to concentrate,
       persist, or to maintain pace secondary to his history of depression and any
       medication side effects would affect this ability to perform work that required more
       than end-of-day performance expectations.

R. 32-33. This explanation is inadequate for several reasons.

       First, it is merely a raw conclusion. There is no analysis, no “logical bridge” from the

evidence to the conclusion as required by the Seventh Circuit. See Berger v. Astrue, 516 F.3d

539, 544 (7th Cir. 2008). In this brief statement—and again, the Court cannot find any better

explanation elsewhere in the decision—the ALJ provided no window into his decision-making.

The ALJ vaguely referred to Plaintiff’s “history of depression” and to “any medication side

effects” and to Plaintiff’s limitation in “maintain[ing] pace.” But aside from these general

phrases, the ALJ did not further elaborate. This vagueness makes it difficult to understand why

the ALJ believed that Plaintiff’s problems could be accounted for by the end-of-day provision.

       In his opening brief, Plaintiff argues that he would likely be off task “for long stretches”

of the workday because of his concentration problems. Plaintiff’s Brief at 6, Dkt. 16. Plaintiff

cites to multiple lines of evidence supporting this theory, including:

   •   observations by Plaintiff’s therapists (Therese Jarvi and Susan Allen) that he “exhibited a
       disheveled appearance and a depressed mood with a flat and giggly affect as well as
       flight of ideas and a tangential thought process”

   •   observations by his parents, in the November 2014 letter, that he struggled in school “due
       to poor attention span, ADHD, processing difficulties in the area of writing skills, poor
       coordination, [and] poor organizational skills” and that he “couldn’t keep a job” due to
       similar problems

   •   his testimony about medication side effects, including forgetfulness, lightheadedness, and
       dizziness causing him to lie down

   •   his statements in function reports that it took him a long time to carry out household tasks

                                                 7
   Case: 3:19-cv-50156 Document #: 26 Filed: 10/15/20 Page 8 of 15 PageID #:1521




   •   Dr. Gelman’s testing showing that he had neurocognitive problems and difficulty
       completing tasks in a timely manner

Plaintiff’s Brief at 5-7, Dkt. 16; R. 412. Plaintiff argues that this evidence, considered

cumulatively, undermines the ALJ’s assumption that he could meet the end-of-the-day quotas.

       One court described this type of limitation as a “tortoise-and-the-hare scenario,” stating:

       [T]he ALJ is envisioning a tortoise-and-the-hare scenario in which plaintiff would
       be unable to keep pace consistently throughout the day but could somehow catch
       up later in the day. If so, there is nothing in the record to suggest that plaintiff,
       despite his slow processing speed, had unusual bursts of productive energy akin to
       a college student who pulls an all-nighter to finish a paper.

Novak v. Berryhill, 15-CV-50236, 2017 WL 1163733, *7 (N.D. Ill. Mar. 29, 2017). Plaintiff

argues that the evidence above shows that he also did not have any “bursts of productive energy”

hidden in reserve. There is no need to further assess the evidence Plaintiff has presented because

the ALJ never seriously considered it when fashioning the RFC limitations. In reviewing the

record, the Court cannot find any evidence suggesting that Plaintiff’s concentration difficulties

were short-lived or temporary in such a way that he could, like a runner with a kick at the end of

race, make up for ground lost earlier in the day and still meet his co-workers at the same end-of-

day finish line. In sum, the ALJ “made no effort” to “build an accurate and logical bridge”

between the RFC restriction and the CPP finding. Lanigan v. Berryhill, 865 F.3d 558, 563 (7th

Cir. 2017).

        Second, the ALJ also did not base his finding on any medical opinion. As noted above,

the ALJ rejected the State agency opinions, rejected Dr. Gelman’s consultative report, and failed

to call an expert to testify about Plaintiff’s psychological impairments. The ALJ did call an

expert, but the ALJ made clear that this expert would not testify about the mental impairments.

See R. 74 (ALJ: “I’m not going to ask you to comment on any of the mental health aspects of []



                                                  8
   Case: 3:19-cv-50156 Document #: 26 Filed: 10/15/20 Page 9 of 15 PageID #:1522




claimant.”). The only medical statement the ALJ arguably relied on were the treatment notes

from Dr. Afzal, as set forth in Exhibits 6F and 10F. However, as discussed below, these notes did

not set forth any formal opinion and could not have addressed Plaintiff’s depression, which had

not yet arisen and which was the basis for the CPP finding. The upshot is that the ALJ engaged

in a layperson analysis. See Rohan v. Chater, 98 F.3d 966, 970 (7th Cir. 1996) (“ALJs must not

succumb to the temptation to play doctor and make their own independent medical findings.”).

       In its response brief, the Commissioner does not argue that the ALJ provided any

additional explanation beyond the minimal one quoted above. The Commissioner’s primary

counter-argument is to note that the Seventh Circuit has sometimes found that the O’Connor-

Spinner presumption can be overcome. The Commissioner relies on four cases where the

Seventh Circuit has affirmed when ALJs included some variant on the simple-task restriction.

See Pytlewski v. Saul, 791 Fed. App’x. 611 (7th Cir. 2019); Dudley v. Berryhill, 773 Fed. App’x.

838 (7th Cir. 2019); Jozefyk v. Berryhill, 923 F.3d 492 (7th Cir. 2019); Burmester v. Berryhill,

920 F.3d 507 (7th Cir. 2019).

       The Court finds that the Commissioner’s four cases are factually distinguishable because

the ALJs there provided more than a conclusory layperson analysis. Instead, they relied on a

doctor’s assessment or the claimant’s testimony explicating what the particular type of

concentration problem was, which in turn allowed the ALJ and the medical expert to “tailor” or

“capture” that limitation in an individualized way. In short, the analysis was more fine-grained.

In Jozefyk, both the claimant and the state agency psychologist agreed that the claimant’s

concentration problems were present only “in social settings” or when he was “in a crowd.” 923

F.3d at 494, 498. In Burmester, a medical expert specifically “translated” the CPP finding when

he opined that the claimant could “understand, remember and carry out simple instructions” and



                                                 9
  Case: 3:19-cv-50156 Document #: 26 Filed: 10/15/20 Page 10 of 15 PageID #:1523




further stated that the claimant’s CPP problem would be “manageable” in the workplace. 920

F.3d at 511. In Dudley, a consultative psychologist and a state agency doctor opined that,

although the claimant had some difficulty focusing on detailed tasks, she still “could perform

simple repetitive tasks.” 773 Fed. App’x. at 839-40, 842. Finally, in Pytlewski, the ALJ relied on

statements from a consultative psychologist and two State agency psychologists whose opinions

suggested that the claimant had the “persistence to complete workdays and workweeks in

performance of simple repetitive tasks.” 791 Fed. App’x. at 613. In sharp contrast, the ALJ here

had no such “medical translator” helping him formulate the appropriate RFC restrictions.

        For these reasons, the Court finds that this issue, by itself, justifies a remand. See, e.g.,

Crump, 932 F.3d at 570 (remanding under a “straightforward” analysis based on the O’Connor-

Spinner cases). Since the case is being remanded already, the Court need not engage in a detailed

analysis of all the remaining arguments. However, the Court will note additional areas of

concern, some more significant than others, to help guide the ALJ and Plaintiff on remand. These

concerns echo and reinforce the above conclusions.

        First, the ALJ found that Plaintiff also had moderate limitations in social interaction. The

same questions arise about whether and how the ALJ accounted for this limitation. It is true that

the ALJ did include a limitation for “no frequent communication or public contact.” R. 33.

Although this restriction generally relates to social interaction, a question still exists as to why it

was chosen and, more specifically, whether it went far enough. Notably, the ALJ did not include

a limitation regarding interaction with co-workers or supervisors, although perhaps the “no

frequent communication” limitation was meant to indirectly cover this issue. The limitation

explicitly limiting interaction with co-workers and supervisors is a common one for claimants

with psychological problems. It is potentially applicable here because Plaintiff and his parents



                                                   10
  Case: 3:19-cv-50156 Document #: 26 Filed: 10/15/20 Page 11 of 15 PageID #:1524




described ongoing difficulties Plaintiff had with work supervisors. See R. 389 (“I have told off

more than one boss”); R. 407 (“have told bosses what I thought of them in no uncertain terms”);

R. 464 (job at furniture store – “fired for wising off to boss”); R. 464 (job at gas station – “fired

for wising off to boss”). The ALJ never confronted this evidence.

       Second, the ALJ repeatedly mentioned and obviously put great weight on the fact that

Plaintiff spent much time on the computer. R. 19 (“spends his days socializing on the

computer”); R. 17 (“spent his days playing online games, using Facebook”); R. 19 (“he can . . .

use a computer all day”). The ALJ seems to be suggesting that this activity requires the type of

persistence needed to work steadily for eight hours at a job. But this conclusion is not obvious,

nor supported by expert testimony. One could easily imagine a scenario in which the opposite

conclusion could be drawn—namely, that the claimant was falling into time-sucking rabbit holes

on the internet and was therefore not getting tasks done. See Voight v. Colvin, 781 F.3d 871, 878

(7th Cir. 2015) (the ALJ failed to “explain his assumption” that “playing video games online

requires the same concentration as is required for full-time employment”).

       Third, one topic that arose in several places is Plaintiff’s job taking care of his disabled

fiancé. This issue was discussed in the Step One analysis and elsewhere. But the Court had

difficulty following these arguments because the underlying facts about the precise nature and

timing of Plaintiff’s work were unclear. The ALJ characterized Plaintiff as doing fairly constant

rigorous physical work whereas Plaintiff testified that his role was more limited and sporadic.

       Fourth, the ALJ placed much weight on Plaintiff’s ability to do household chores, both

for himself and his fiancé. However, the ALJ failed to acknowledge the countervailing

considerations that such tasks often can be accomplished at a pace and in a manner different than

those required on a full-time job. See Lanigan, 865 F.3d at 564 (“Perhaps Lanigan was



                                                  11
  Case: 3:19-cv-50156 Document #: 26 Filed: 10/15/20 Page 12 of 15 PageID #:1525




succeeding at ‘activities and interests’ relevant to competitive employment, or he might have

been excelling at wholly irrelevant tasks, e.g., caring for his pets or vacuuming the house.”).

       Fifth, Plaintiff argues that the ALJ provided insufficient reasons for rejecting Dr.

Gelman’s four-page report. This was one of Plaintiff’s major arguments and is a larger topic that

will not be fully explored here. But Plaintiff raises valid concerns both about doctor-playing and

about the specific rationales the ALJ offered. One rationale was that Dr. Afzal, around this same

time (i.e. 2013-2015), did not observe any abnormal or unusual symptoms or behavior. R. 19.

Even though Dr. Afzal did not render any formal opinion, the ALJ essentially extracted one from

his treatment notes and then used it to discount Dr. Gelman’s opinion. But several questions

should be considered further before relying on this conclusion. One is whether Dr. Afzal’s

observations were consistent with the overall record. For example, Dr. Geller, the neurologist

who treated Plaintiff in 2004, noted that he had a strange effect; Dr. Peggau noted

inconsistencies in Plaintiff’s behavior and found that he had difficulties in certain areas. If Dr.

Afzal’s treatment notes were relied upon fully, the logical conclusion to be drawn from them

would be that Plaintiff had no CPP limitations whatsoever. But the ALJ did not agree with this

conclusion, finding that Plaintiff did have moderate problems in several areas. Another concern

is that Dr. Afzal’s observations were made in short office visits addressing the discrete issue of

Plaintiff’s seizures; he was not directly investigating the possibility of a learning disorder. See

Crump, 932 F.3d at 571 (questioning relevance of the fact that the claimant “could pay attention

in the doctor’s office and thus in the context of a structured, relatively short mental health

examination, [which is ] an altogether different environment than a full day at a competitive

workplace with sustained demands”) (emphasis added). The Court notes that Dr. Geller in 2004

stated that he would need more time to assess whether a learning disorder was present. See R.



                                                  12
  Case: 3:19-cv-50156 Document #: 26 Filed: 10/15/20 Page 13 of 15 PageID #:1526




492 (“Any limitations in intellectual functioning would require more specialized testing to

discover.”). These are all questions that an expert on remand can address more fully and

authoritatively.

       Sixth, the ALJ gave much credence to various statements Plaintiff made about his

condition or activities. However, some evidence raises a concern about Plaintiff’s insight and

reliability as a historian. For example, Dr. Peggau noted that Plaintiff made claims about

working numerous temporary jobs in North Carolina which “did not make sense” based on

documents Dr. Peggau had reviewed. R. 487. The ALJ’s own summary notes various

inconsistencies. See R. 26 (“The claimant [reported in May 2015] that he had not had a seizure in

8.5 years. This is inconsistent with his pursuit of Emergency Room treatment in January 2015

where he reported he was experiencing frequent seizures.”) (internal citations omitted). Of

course, one explanation could be that Plaintiff was exaggerating or even malingering. But

another possibility, one not explored by the ALJ, is that these inconsistencies were caused by,

and thus evidence of, psychological or organic brain disorders. See Lewis v. Astrue, 10-C-6447,

2012 WL 5342669, *7 (N.D. Ill. Oct. 25, 2012) (“Federal courts have long recognized that, in

the context of mental illness, insight can play an important role in evaluating the claimant’s

credibility; and, by definition, a claimant with poor insight cannot be expected to understand the

true nature of his impairments.”). The ALJ, however, took Plaintiff’s statements at face value.

For example, the ALJ concluded that Plaintiff had no limitation in understanding, remembering,

or applying information because, among other reasons, he “refuse[d] recommended treatments.”

R. 21. The ALJ’s statement suggests that Plaintiff was wisely declining unnecessary treatments.

But the underlying source materials relied upon by the ALJ suggest a more equivocal picture in

which the nurses were concerned that Plaintiff was not accurately evaluating the risks. See R.



                                                13
  Case: 3:19-cv-50156 Document #: 26 Filed: 10/15/20 Page 14 of 15 PageID #:1527




1298 (“patient basically refuses to undergo interventional injection therapy related to inaccurate

information he’s heard from general public members”); R. 1321.

        Seventh, the ALJ’s summary of Plaintiff’s counseling for depression in 2017-2018 is less

thorough than the summary of other problems. Although the Commissioner lauds the length of

the ALJ’s overall discussion, this one issue receives much less discussion. In several instances,

the ALJ simply cites to Exhibit 23F to substantiate his contentions, but this exhibit is 122 pages.

Without pinpoint citations, it is difficult to follow the ALJ’s path of reasoning.

        Eighth, this is more of general observation. In reading the ALJ’s summary of Plaintiff’s

medical history, the ALJ noted that Plaintiff went to the emergency room numerous times. In this

Court’s experience, ALJs often draw negative inferences when claimants have not gone to the

emergency room. Here, the shoe is on the other foot. But the ALJ did not discuss this line of

evidence in the analysis portion of the decision. Perhaps there is a good reason why these visits

were not probative on any issue, but the ALJ should explain why this is so.

        Ninth and finally, the ALJ did not allow Plaintiff’s sister to testify. After Plaintiff

finished testifying, his counsel stated that he would like to call Plaintiff’s sister to testify about

Plaintiff’s “concentration and cognitive issues.” R. 68. The sister was a school teacher who

supposedly knew “a lot about [Plaintiff’s] personal issues.” R. 69. Counsel wanted her to testify

with Plaintiff not in the room. But the ALJ refused, stating that he knew “where this testimony

was headed,” which was that the sister was “going to basically back up [Plaintiff’s] story.” Id.

The ALJ stated, however, that Plaintiff could submit a written statement from his sister after the

hearing. Insofar as this Court can determine, counsel never submitted a letter. It is not clear why,

and Plaintiff did not raise the ALJ’s refusal to let his sister testify as an argument here. But the

sister’s testimony would have addressed the concentration issue now at the heart of this appeal.



                                                   14
  Case: 3:19-cv-50156 Document #: 26 Filed: 10/15/20 Page 15 of 15 PageID #:1528




Sure, it is possible, as the ALJ was predicting, that this testimony would have simply “backed

up” Plaintiff’s story. But even so, this could have helped Plaintiff’s case given that the ALJ did

not find his testimony credible and also given the concerns noted previously about whether

Plaintiff fully understood his own limitations.

       In remanding this case, the Court is not indicating that all these additional issues must be

resolved in a particular way or that they will all turn out to be material, but rather that they

should be explored more thoroughly. Although the main reason for remanding this case is the

relatively narrow CPP issue, the ALJ on remand should re-visit all these issues with a fresh eye

and should, with the help of an appropriate medical expert, consider the cumulative effect of all

the alleged impairments and limitations.

                                           CONCLUSION

       For the foregoing reasons, Plaintiff’s motion for summary judgment is granted, the

Commissioner’s motion is denied, and this case is reversed and remanded for further

consideration.


Date: October 15, 2020                                 By:     ___________________________
                                                               Lisa A. Jensen
                                                               United States Magistrate Judge




                                                  15
